


110 HR 3028 IH: Child Soldier Prevention Act of

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3028
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Fortenberry (for
			 himself, Mr. Payne, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To end the use of child soldiers in hostilities around
		  the world, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Soldier Prevention Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 September 7, 2005, report to the General Assembly of the United Nations by the
			 Special Representative of the Secretary-General for Children and Armed
			 Conflict, “In the last decade, two million children have been killed in
			 situations of armed conflict, while six million children have been permanently
			 disabled or injured. Over 250,000 children continue to be exploited as child
			 soldiers and tens of thousands of girls are being subjected to rape and other
			 forms of sexual violence.”.
			(2)According to the
			 Center for Emerging Threats and Opportunities (CETO), Marine Corps Warfighting
			 Laboratory, “The Child Soldier Phenomenon has become a post-Cold War epidemic
			 that has proliferated to every continent with the exception of Antarctica and
			 Australia.”.
			(3)Many of the
			 children currently serving in armed forces or paramilitaries were forcibly
			 conscripted through kidnapping or coercion, a form of human trafficking, while
			 others joined military units due to economic necessity, to avenge the loss of a
			 family member, or for their own personal safety.
			(4)Some military and
			 militia commanders force child soldiers to commit gruesome acts of ritual
			 killings or torture, including acts of violence against other children.
			(5)Many female child
			 soldiers face the additional psychological and physical horrors of rape and
			 sexual abuse, enslavement for sexual purposes by militia commanders, and severe
			 social stigma should they return home.
			(6)Some military and
			 militia commanders target children for recruitment because of their
			 psychological immaturity and vulnerability to manipulation and indoctrination.
			 Children are often separated from their families in order to foster dependence
			 on military units and leaders. Consequently, many of these children suffer from
			 deep trauma and are in need of psychological counseling and
			 rehabilitation.
			(7)Child soldiers are
			 exposed to hazardous conditions and are at risk of physical injury and
			 disability, psychological trauma, sexually transmitted diseases, respiratory
			 and skin infections, and often death.
			(8)On May 25, 2000,
			 the United Nations adopted and opened for signature, ratification, and
			 accession the Optional Protocol to the Convention on the Rights of the Child on
			 the Involvement of Children in Armed Conflict (in this Act referred to as the
			 Optional Protocol), which establishes 18 as the minimum age for
			 conscription or forced recruitment and requires states party to ensure that
			 members of their armed forces under the age of 18 do not take a direct part in
			 hostilities.
			(9)On
			 June 18, 2002, the Senate unanimously approved the resolution advising and
			 consenting to the ratification of the Optional Protocol.
			(10)On December 23,
			 2002, the United States presented the ratified optional protocol to the United
			 Nations.
			(11)More than 110
			 governments worldwide have ratified the optional protocol, establishing a clear
			 international norm concerning the use of children in combat.
			(12)On December 2,
			 1999, the United States ratified International Labour Convention 182, the
			 Convention concerning the Prohibition and Immediate Action for the Elimination
			 of the Worst Forms of Child Labour, which includes the use of child soldiers
			 among the worst forms of child labor.
			(13)On October 7,
			 2005, the Senate gave its advice and consent to the ratification of the
			 Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially
			 Women and Children, Supplementing the United Nations Convention Against
			 Transnational Organized Crime.
			(14)It is in the
			 national security interest of the United States to reduce the chances that
			 members of the United States Armed Forces will be forced to encounter children
			 in combat situations.
			(15)Section
			 502B(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(3))
			 provides that the President is directed to formulate and conduct
			 international security assistance programs of the United States in a manner
			 which will promote and advance human rights and avoid identification of the
			 United States, through such programs, with governments which deny to their
			 people internationally recognized human rights and fundamental freedoms, in
			 violation of international law or in contravention of the policy of the United
			 States as expressed in this section or otherwise.
			3.Child soldier
			 definedIn this Act,
			 consistent with the provisions of the Optional Protocol, the term child
			 soldier—
			(1)means—
				(A)any person under
			 age 18 who takes a direct part in hostilities as a member of governmental armed
			 forces;
				(B)any person under
			 age 18 who has been compulsorily recruited into governmental armed
			 forces;
				(C)any person under
			 age 16 voluntarily recruited into governmental armed forces; and
				(D)any person under
			 age 18 recruited or used in hostilities by armed forces distinct from the armed
			 forces of a state; and
				(2)includes any person
			 described in subparagraphs (B), (C), and (D) of paragraph (1) who is serving in
			 any capacity, including in a support role such as a cook, porter, messenger,
			 medic, guard, or sex slave.
			4.Sense of
			 CongressIt is the sense of
			 Congress—
			(1)to condemn the conscription, forced
			 recruitment or use of children by governments, paramilitaries, or other
			 organizations in hostilities;
			(2)that the United
			 States Government should support and, where practicable, lead efforts to
			 establish and uphold international standards designed to end this abuse of
			 human rights;
			(3)that the United
			 States Government should expand ongoing services to rehabilitate recovered
			 child soldiers and to reintegrate them back into their communities by—
				(A)offering ongoing psychological services to
			 help victims recover from their trauma and relearn how to deal with others in
			 nonviolent ways such that they are no longer a danger to their community,
			 taking into consideration the needs of girl soldiers, who may be at risk of
			 exclusion from disarmament, demobilization, and reintegration programs;
				(B)facilitating
			 reconciliation with their communities through negotiations with traditional
			 leaders and elders to enable recovered abductees to resume normal lives in
			 their communities; and
				(C)providing
			 educational and vocational assistance;
				(4)that the United
			 States should work with the international community, including, where
			 appropriate, third country governments, nongovernmental organizations,
			 faith-based organizations, United Nations agencies, local governments, labor
			 unions, and private enterprise—
				(A)on efforts to
			 bring to justice rebel organizations that kidnap children for use as child
			 soldiers, including the Lord's Resistance Army (LRA) in Uganda, Fuerzas Armadas
			 Revolucionarias de Colombia (FARC), and Liberation Tigers of Tamil Eelam
			 (LTTE), including, where feasible, by arresting the leaders of such groups;
			 and
				(B)on efforts to
			 recover those children who have been abducted and to assist them in their
			 rehabilitation and reintegration into communities;
				(5)that the Secretary
			 of State, the Secretary of Labor, and the Secretary of Defense should
			 coordinate programs to achieve the goals specified in paragraph (3), and in
			 countries where the use of child soldiers is an issue, whether or not it is
			 supported or sanctioned by the governments of such countries, United States
			 diplomatic missions should include in their mission program plans a strategy to
			 achieve the goals specified in such paragraph;
			(6)that United States diplomatic missions in
			 countries in which governments use or tolerate child soldiers should develop,
			 as part of annual program planning, strategies to promote efforts to end this
			 abuse of human rights, identifying and integrating global best practices, as
			 available, into such strategies to avoid duplication of effort; and
			(7)that, in
			 allocating or recommending the allocation of funds or recommending candidates
			 for programs and grants funded by the United States Government, United States
			 diplomatic missions should give particular consideration to those programs and
			 candidates deemed to promote the end to this abuse of human rights.
			5.Prohibition
			(a)In
			 generalSubject to
			 subsections (b), (c), and (d), none of the funds appropriated or otherwise made
			 available for international military education and training, foreign military
			 financing, foreign military sales, direct commercial sales, or excess Defense
			 articles by the Foreign Operations, Export Financing, and Related Programs
			 Appropriations Act, 2006 (Public Law 109–102) or any other Act making
			 appropriations for foreign operations, export financing, and related programs
			 may be obligated or otherwise made available to the government of a country
			 that is clearly identified by the Department of State in the Department of
			 State's most recent Country Reports on Human Rights Practices as having
			 governmental armed forces or government supported armed groups, including
			 paramilitaries, militias, or civil defense forces, that recruit or use child
			 soldiers.
			(b)Notification to
			 countries in violation of the standards of this ActThe Secretary of State shall formally
			 notify any government identified pursuant to subsection (a).
			(c)National
			 interest waiver
				(1)WaiverThe
			 President may waive the application to a country of the prohibition in
			 subsection (a) if the President determines that such waiver is in the interest
			 of the United States.
				(2)Publication and
			 notificationThe President shall publish each waiver granted
			 under paragraph (1) in the Federal Register and shall notify the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate and the
			 Committee on Foreign Affairs and the Committee on Appropriations of the House
			 of Representatives of each such waiver, including the justification for the
			 waiver, in accordance with the regular notification procedures of such
			 Committees.
				(d)Reinstatement of
			 assistanceThe President may provide to a country assistance
			 otherwise prohibited under subsection (a) upon certifying to Congress that the
			 government of such country—
				(1)has implemented
			 effective measures to come into compliance with the standards of this Act;
			 and
				(2)has implemented
			 effective policies and mechanisms to prohibit and prevent future use of child
			 soldiers and to ensure that no children are recruited, conscripted, or
			 otherwise compelled to serve as child soldiers.
				(e)Exception for
			 programs directly related to addressing the problem of child soldiers or
			 professionalization of the military
				(1)In
			 generalThe President may provide to a country assistance for
			 international military education and training otherwise prohibited under
			 subsection (a) upon certifying to Congress that—
					(A)the government of
			 such country is implementing effective measures to demobilize child soldiers in
			 its forces or in government supported paramilitaries and to provide
			 demobilization, rehabilitation, and reintegration assistance to those former
			 child soldiers; and
					(B)the assistance
			 provided by the United States Government to the government of such country will
			 go to programs that will directly support professionalization of the
			 military.
					(2)LimitationThe
			 exception under paragraph (1) may not remain in effect for more than 2 years
			 following the date of notification specified in section 5(b).
				6.Reports
			(a)Preparation of
			 reports regarding child soldiersUnited States missions abroad
			 shall thoroughly investigate reports of the use of child soldiers.
			(b)Information for
			 annual human rights reportsIn preparing those portions of the
			 Human Rights Reports that relate to child soldiers, the Secretary of State
			 shall ensure that such reports shall include a description of the use of child
			 soldiers in each foreign country, including—
				(1)trends toward
			 improvement in such country of the status of child soldiers or the continued or
			 increased tolerance of such practices; and
				(2)the role of the
			 government of such country in engaging in or tolerating the use of child
			 soldiers.
				(c)Inclusion of
			 information on violationsWhen the Secretary of State determines
			 that a government has violated the standards of this Act, the Secretary shall
			 clearly indicate that fact in the relevant Annual Human Rights Report.
			(d)Letter to
			 CongressNot later than June 15 of each year for 10 years
			 following the enactment of this Act, the President shall submit to the
			 Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate and the Committee on Foreign Affairs and the Committee on Appropriations
			 of the House of Representatives—
				(1)a
			 list of the countries receiving notification that they are in violation of the
			 standards of this Act;
				(2)a
			 list of any waivers or exceptions exercised under this Act;
				(3)justification for
			 those waivers and exceptions; and
				(4)a
			 description of any assistance provided pursuant to this Act.
				7.Report on
			 implementation of ActNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to the Committee on Foreign Relations and the Committee on
			 Appropriations of the Senate and the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives a report setting
			 forth a strategy for achieving the policy objectives of this Act, including a
			 description of an effective mechanism for coordination of United States
			 Government efforts to implement this strategy.
		8.Training for
			 foreign service officersSection 708 of the Foreign Service Act of
			 1980 (22 U.S.C. 4028) is amended by adding at the end the following new
			 subsection:
			
				(c)The Secretary of
				State, with the assistance of other relevant officials, shall establish as part
				of the standard training provided after January 1, 2008, for officers of the
				Service, including chiefs of mission, instruction on matters related to child
				soldiers and the substance of the Child Soldier Prevention Act of
				2007.
				.
		9.Effective date;
			 applicabilityThis Act shall
			 take effect 180 days after the date of the enactment of this Act and shall
			 apply to funds obligated after such effective date.
		
